In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00038-CV
______________________________


 
IN THE INTEREST OF T.M., J.M.,
J.M., AND H.M., CHILDREN


                                              

On Appeal from the 62nd Judicial District Court
Hopkins County, Texas
Trial Court No. CV35967


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Karrie Morgan, appellant, has filed with this Court a motion for leave to file an out
of time appeal in this parental rights termination case.  Her rights were terminated
January 20, 2006, making her notice of appeal due February 9, 2006, in this accelerated
appeal.  See Tex. R. App. P. 26.1(b).  Hence, this appeal is untimely, and we are without
jurisdiction to hear this case.
          We dismiss this appeal for want of jurisdiction.
 
 
                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      April 4, 2006
Date Decided:         April 5, 2006